EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-12, 15, 16, and 18-21 allowable. The restriction requirement between Species I-V, as set forth in the Office action mailed on November 20th, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 20th, 2020 is partially withdrawn.  Claims 17, and 22-24, directed to Species IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 13, 14, and 25-27, directed to Species II, III, and V are withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
Claims 1-12 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
The closest prior art to the claimed invention is Park et al. (US 2016/0020266 A1). With respect to claim 1, Park discloses an organic light emitting display (OLED) device 100 in at least Fig. 1, comprising: a substrate 102 including a sub-pixel region (I) and a transparent region (II); a buffer layer 104 in the sub-pixel region (I) and the transparent region (II) on the substrate 102, the buffer layer 104 having a first refractive index; a first gate insulation layer 110 in the sub-pixel region (I) and the transparent region (II) on the buffer layer 104, the first gate insulation layer 110 including the same material with the buffer layer 104 (both silicon oxide); an active layer 108 between the buffer layer 104 and the first gate insulation layer110; a first gate electrode 112 on the first gate insulation layer 110 under which the active layer 108 is disposed; a first insulating interlayer 122 in the sub-pixel region (I) and the transparent region (II) on the first gate insulation layer 110; a second gate insulation layer 116 in the sub-pixel region 
However, the known prior art does not teach claim 1 as a whole. In particular, the prior art does not disclose or fairly suggest the first insulating interlayer having a second refractive index that is greater than the first refractive index in combination with the remaining limitations called for in claim 1. It is noted that the first insulating interlayer and the buffer layer (which has the first refractive index) of Park are made of the same material.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-12 and 15-24 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829